Citation Nr: 1516584	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-20 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for pes planus (claimed as flat feet)

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder to include a depression and dysphemia.

4.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney




ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to February 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

On his May 2013 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a hearing.  Subsequently, in a July 2014 letter, the Veteran's attorney wrote that the Veteran wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

The Veteran initially filed a claim to establish service connection for a nervous condition.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, to include depression and dysphemia, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

The issues of entitlement to service connection for pes planus, an acquired psychiatric disorder, and nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 1990 rating decision, the Veteran's claim of entitlement to service connection for a nervous condition was denied.

2.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's claims, the Board concludes that there is no prejudice in the Board adjudicating the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran by remanding his service connection claims for pes planus and an acquired psychiatric disorder, as well as his claim of entitlement to a nonservice-connected pension.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).
New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the August 1990 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the August 1990 denial, the Veteran did not have any diagnosed psychiatric disability.  In an October 2005 private treatment report, the physician's impression was that the Veteran had depression.  Additionally, in a September 2007 Birmingham, Alabama VA Medical Center (VAMC) treatment report, depression was listed as one of the Veteran's medical problems.  This evidence was not before the RO in August 1990 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2014) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the August 1990 decision and the claim must be reopened.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to that limited extent, the appeal is granted.


REMAND

The Veteran filed a claim for entitlement to service connection for pes planus (claimed as flat feet) in May 2010.  In an October 2010 rating decision, his claim was denied because his service treatment records were "void" of any complaints, treatment, and/or diagnosis of pes planus/flat feet.  However, in a May 2013 statement of the case (SOC), the Veteran's claim was denied because his enlistment examination noted that he had moderate pes planus.  The Board notes that on the entrance medical history the Veteran denied having foot trouble.  On the Veteran's April 1974 Report of Medical Examination for induction, moderate pes planus was noted that existed prior to service.  The entrance examiner concluded that the pes planus was not disqualifying.  Significantly, a service medical record dated in June 1974 reflects that the Veteran reported having painful feet.  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. 
§ 3.306 (2014).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  In light of the complaints of foot pain in service, a VA examination is necessary to determine if the Veteran's pes planus was aggravated by active service.

Additionally, the Veteran has not had a VA examination to determine the etiology of any psychiatric disability he may have.  Although the Veteran's service treatment records are negative for psychiatric treatment, VA records dated February 1975 from a few days after separation from service show that the Veteran reported being worried and anxiety was indicated.  Valium was prescribed.  The Board also notes that in an October 2005 private treatment record, the physician's impression was that the Veteran had depression.  In a September 2007 VA treatment record, he was diagnosed with dysthymia, polysubstance abuse, and noted to have a history of depression.  In light of the current diagnosis of a psychiatric disorder as well as the complaints noted only a few days after separation from service, a VA examination is necessary to determine what, if any, psychiatric disorder the Veteran has, and whether it is etiologically related to active service.

Finally, in a May 2010 statement, the Veteran noted that he had previously applied for a nonservice-connected pension and that he was applying again because his medical conditions were deteriorating.  A VA examination is necessary to determine the severity of the Veteran's nonservice-connected disabilities and whether he meets the requirements of being permanently and totally disabled.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his medical conditions, to specifically include pes planus and any psychological disorders.  All requests for records and responses must be associated with the claims folder.

2.  After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the etiology of any diagnosed pes planus.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

The examiner is asked to address the following questions:

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the pes planus noted at the time of the Veteran's enlistment examination increased in severity during the Veteran's period of active service.  A complete explanation for the opinion must be provided.  

b. If it is determined that the pes planus noted at entry increased in severity during service, was any increase clearly and unmistakably (obviously, manifestly or undebatable) due to the natural progress of the disease.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  A complete explanation for the opinion must be provided.

2. Schedule the Veteran for a VA psychiatric examination to determine the identity and etiology of any psychiatric disorders that may be present, to include depression.  The examiner is specifically requested to comment on the February 1975 VA treatment record showing anxiety treated with valium five days after separation from service, October 2005 private treatment record from American Family Care that noted the Veteran's impression was depression as well as the September 2007 VA treatment records from the Birmingham VA Medical Center that noted a history of depression.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to any pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any psychiatric disorder diagnosed is either directly related to active military service or is proximately due to or aggravated by the Veteran's active military service.

3. Schedule the Veteran for a VA examination to determine if he is eligible for a nonservice-connected pension with an appropriate medical professional.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  

The VA examiner should opine as to whether the Veteran is permanently and totally disabled from nonservice-connected disabilities not due to his own willful misconduct.  

For pension purposes, permanently and totally disabled is defined as that the Veteran is "[u]nemployable as a result of disability reasonably certain to continue throughout the life of the person" or the Veteran is suffering from "[a]ny disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person".  38 U.S.C.A. § 1502 (a) (West 2014); 38 C.F.R. § 3.3(a)(3)(vi)(B) (2014).

4. Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

5. Upon completion of the above, readjudicate the issues on appeal.  If any benefits sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


